Citation Nr: 1449875	
Decision Date: 11/10/14    Archive Date: 11/19/14

DOCKET NO.  12-14 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a rating in excess of 20 percent for low back syndrome.

4.  Entitlement to a rating in excess of 10 percent for chondromalacia, mild, left knee.

5.  Entitlement to a rating in excess of 10 percent for degenerative joint disease, right knee.

6.  Entitlement to a rating in excess of 10 percent for right knee instability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to July 1990.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a July 2011 rating decision, by the Nashville, Tennessee, Regional Office (RO), which denied the Veteran's claims of entitlement to service connection bilateral hearing loss and tinnitus; that rating action also denied entitlement to a rating in excess of 20 percent for low back syndrome, a rating in excess of 10 percent for chondromalacia, mild, left knee, a rating in excess of 10 percent for degenerative joint disease, right knee, and a rating in excess of 10 percent for right knee instability.  He perfected a timely appeal to that decision.  

The Board has reviewed the Veteran's physical claims file, as well as the Veteran's electronic file on the "Virtual VA" system, to ensure a complete review of the evidence in this case.  

The issues of entitlement to a rating in excess of 20 percent for low back syndrome, a rating in excess of 10 percent for chondromalacia of the left knee, a rating in excess of 10 percent for degenerative joint disease of the right knee, and a rating in excess of 10 percent for right knee instability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  

FINDINGS OF FACT

1.  The Veteran does not currently have a hearing loss disability as defined for VA compensation purposes.  

2.  Tinnitus did not have its clinical onset in service and is not otherwise related to active duty.  

CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by active duty service, nor may it be presumed to have been.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2014).  

2.  The Veteran does not have tinnitus that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of a letter dated in May 2011 from the RO to the Veteran which was issued prior to the RO decision in July 2011.  That letter informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The Veteran was also asked to submit evidence and/or information in his possession to the RO.  

The Board finds that the content of the above-noted letter provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to the claims decided herein has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notice.  

The Board is unaware of any outstanding evidence or information that has not already been requested.  The Veteran has been afforded a VA examination on the issues decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examination afforded the Veteran is adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  The examination was conducted by a medical professional who reviewed the medical records, solicited history from the Veteran, examined the Veteran, and provided explanation for her conclusions.  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  Therefore, no useful purpose would be served in remanding any of the issues decided herein for yet more development. Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


II.  Factual background.

The records indicate that the Veteran entered active duty in August 1980.  His DD Form 214 indicates that his military occupational specialty was as a Veterinary Food Inspection specialist.  At his enlistment examination in July 1980, an audiometric examination revealed pure tone thresholds of 15, 5, 5, 0, and 10 decibels in the right ear, and 5, 5, 10, 0, and 15 decibels in the left ear at the 500, 1000, 2000, 3000, and 4000 Hertz levels, respectively.  Clinical evaluation of the ears was normal.  The records indicate that the Veteran was seen in April 1987 for complaints of occasional decreased hearing in the left ear in the past year.  The assessment was normal ear examination.  An audiometric examination, conducted in March 1988, revealed pure tone thresholds of 0, 5, 0, 0, and 5 decibels in the right ear, and 5, 5, 0, 0 and 10 decibels in the left ear at the 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  Clinical evaluation of the ears was normal.  At the time of the Veteran's separation examination in July 1990, audiometric testing revealed pure tone thresholds of 0, 5, 5, -5, and 10 decibels in the right ear, and 0, 0, 5, 5 and 5 decibels in the left ear at the 500, 1000, 2000, 3000, and 4000 Hertz , respectively.  Clinical evaluation of the ears was normal.  The STRs do not reflect any complaints or findings of hearing loss or tinnitus.  

Post service VA treatment records dated from November 1990 to April 1999 are completely silent with respect to any complaints or clinical finding of hearing loss or tinnitus.  

The Veteran's claim for bilateral hearing loss and tinnitus (VA Form 21-4138) was received in March 2011.  Submitted in support of the claim were VA progress notes dated from April 1999 to March 2011.  These records do not reflect any complaints or findings of hearing loss or tinnitus.  

The Veteran was afforded a VA examination in May 2011.  At that time, the examiner noted that she reviewed the service treatment records and the claims folder.  The Veteran reported a history of noise exposure during military service.  The Veteran indicated that he was exposed to firing range and flight line noise on a daily basis for 4 years.  The Veteran also reported that he experienced tinnitus and ear pain following noise exposure on the flight line.  He denied using hearing protection.  The Veteran reported recurring tinnitus since service.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
20
15
LEFT
10
5
20
15
25

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 96 in the left ear.  The examiner concluded that the Veteran has normal hearing, bilaterally, accompanied by recurring bilateral tinnitus.  The examiner stated that tinnitus is less likely than not caused by or a result of military noise exposure.  The examiner noted that hearing was within normal limits at entrance and separation from service.  


III.  Legal Analysis.

Service connection may be awarded for disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. § 1131.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

In addition, the law provides that, where a veteran served ninety days or more of qualifying service and organic diseases of the nervous system, such as sensorineural hearing loss, become manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. Id.  

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2013).  

A veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

A.  Hearing Loss.

The Veteran seeks service connection for a bilateral hearing loss disability.  The Veteran argues that exposure to noise during service caused his condition.  After review of the evidence, the Board finds against the Veteran's claim.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).  

After a review of the evidence of record, the Board finds that the preponderance of the evidence is against the claim of service connection for bilateral hearing loss.  Significantly, as noted above, the STRs do not reflect any complaints of or reference to hearing loss.  While the Veteran indicates that he was exposed to noise on the firing range and flight line, the STRs are completely silent with respect to any finding of hearing loss.  Moreover, following a VA audiological evaluation in May 2011, the examiner noted that pure tone testing revealed normal hearing in both ears.  Without evidence of hearing loss disability under 38 C.F.R. § 3.385, service connection cannot be granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability . . . [also, i]n the absence of proof of a present disability[,] there can be no valid claim"); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  

The Board notes that, although a layman is not competent to establish the presence of disability within the meaning of 38 C.F.R. § 3.385, a layman is competent to report a decreased ability to hear sound.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board finds the Veteran's normal hearing examinations in service, and the lack of any current hearing loss disability more probative evidence as to the state of the Veteran's hearing loss.  The Board finds that the Veteran's assertion of hearing loss disability due to in-service noise exposure is not persuasive.  Absent a currently diagnosed disability as defined by 38 C.F.R. § 3.385, service connection is not warranted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In summary, the evidence fails to establish that the Veteran has a hearing loss disability as defined in 38 C.F.R. § 3.385 for VA compensation purposes.  In the absence of the claimed disability, service connection may not be granted.  See Brammer , supra; see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection cannot be granted if the claimed disability does not exist).  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Accordingly, service connection for bilateral hearing loss must be denied.  

B.  Tinnitus.

The Veteran is seeking service connection for tinnitus, which he believes developed as a consequence of service.  However, after review of the record, the Board finds that the preponderance of the evidence is against this claim.  

Board observes that the Veteran did not engage in combat with the enemy.  We also note that the Veteran's DD Form 214 indicates that he worked as a veterinary food inspection specialist; and, this report does not show that he received any citations or awards for participation in combat with the enemy.  See 38 C.F.R. § 3.304(f).  Therefore, the provisions of 38 U.S.C.A. § 1154 (b) (West 2002) are not applicable.  

The Board finds that service connection is not warranted for tinnitus.  As noted above, the STRs do not reflect any complaints of or reference to tinnitus.  While the Veteran indicates that he was exposed to a lot of noise on the firing range and flight line, the July 1990 separation examination report shows that the ears and drums were normal.  Moreover, following the May 2011 VA audio examination, the examiner has concluded that it is less likely than not that the tinnitus is a result of noise exposure in service.  

The Board recognizes that the Veteran states that he has tinnitus that is due to noise exposure in service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the Board finds the opinion of the VA audiological examiner to be more probative than the Veteran's lay opinion.  The audiologist's opinion is also consistent with the record, which, as noted above, reflects that tinnitus was not noticed until years after service.  

To the extent that the Veteran has implied that he has had tinnitus since service, the Board finds such not to be credible.  As noted above, he did not report any tinnitus in service or at the time of his discharge from service.  The Court has established that symptoms, not treatment, are the essence of continuity of symptomatology.  However, in a merits context, the lack of evidence of treatment may bear on the credibility of the evidence of continuity.  Savage v. Gober, 10 Vet. App. 488 (1997).  The Board finds that the evidence presented by the Veteran, which attempts to establish continuity since discharge, is inconsistent and contradicted by the medical evidence of record.  The Veteran's inconsistencies show that the lay evidence is not a credible history, especially given in the context of a claim for monetary benefits.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997); McCormick v. Gober, 14 Vet. App. 39 (2000).  

In summary, there is no competent evidence attributing tinnitus to service.  The Veteran's remote assertions as to the onset of tinnitus are not credible.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Accordingly, service connection is denied.  


ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is denied.  


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

After examining the record, the Board concludes that further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C.A. § 5103A.  

The Veteran is seeking a rating in excess of 20 percent for his low back disorder, as well as ratings in excess of 10 percent for his right and left knee disorders.  The Veteran maintains that his level of pain tells him that his disabilities have gotten worse since his last VA examination.  Significantly, in his informal hearing presentation, dated in August 2013, the service representative reported that the Veteran has complained of chronic low back pain with radiation of pain down both his lower extremities.  Therefore, it is argued that the current ratings do not reflect the true nature and severity of the Veteran's disabilities.  


Generally, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); see also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal the current state of the veteran's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination).  Accordingly, the Board determines that the appeal must be remanded so that another VA examination may be scheduled to assess the current nature and severity of the Veteran's service-connected low back and bilateral knee disabilities.  

In light of the discussion above, and to ensure full compliance with due process requirements, the case is hereby REMANDED to the agency of original jurisdiction (AOJ) for the following actions: 

1.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his back and right and left knee disorders since May 2011.  The AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.  If VA cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.  

2.  The AOJ should schedule the Veteran for an examination to determine the current level of severity of his service-connected left and right knee disabilities.  The claims folder and a copy of the Remand must be provided to and reviewed by the examiner in conjunction with the examination.  All necessary tests and studies should be performed.  

Complete range of motion must be reported for the left knee, expressed in degrees. The examiner should identify and describe the severity of all symptoms, including limitation of motion, and whether there is objective evidence of pain on motion.  If so, the examiner should identify to what extent the Veteran experiences functional loss due to pain and/or any of the other symptoms noted above during flare-ups or with repeated use.  The examiner should equate such functional losses to additional degrees of limited motion (beyond that shown clinically).  

The examiner should also indicate whether there is recurrent subluxation or lateral instability of the knees, and the severity of such symptoms, if shown.  A complete rationale must be provided for the opinions expressed.  

3.  The Veteran should also be afforded an appropriate VA examination to determine the current nature, extent and severity of his service-connected back disability.  The entire claims file (i.e. both the paper claims file and electronic claims file) should be made available to and be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access the electronic claims file, any treatment records contained in electronic claims file must be printed and associated with the paper claims folder for review.  

All indicated tests should be performed.  The examiner should report all pertinent findings.  The examiner should report the Veteran's range of motion findings, whether or not the Veteran experiences radiculopathy to the lower extremities or any other neurological impairment associated with the back disability, and comment on whether the Veteran experiences any incapacitating episodes because of his back disability.  

In describing any limitation of function, the point at which pain begins during tests of motion should be identified.  Whether there is any pain, weakened movement, excess fatigability or incoordination on movement, should be noted.  The examiner is asked to describe whether pain limits functional ability during flare-ups or when the back is used repeatedly.  All functional losses caused by service-connected back disability due to pain, weakness, fatigability, etc., should be specifically equated to additional degrees of motion lost beyond that shown clinically.  All findings and conclusions should be set forth in a legible report with supporting rationale for any opinions.  

4.  The AOJ must ensure that all requested actions have been accomplished in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

5.  Thereafter, the AOJ should readjudicate the Veteran's claims on the basis of all evidence of record and all applicable laws and regulations.  If any determination remains unfavorable to the Veteran, both he and his representative should be furnished a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted and any additional applicable laws and regulations.  The SSOC must provide reasons and bases for the decisions reached.  Thereafter, the Veteran and his representative should be given the opportunity to respond.  

After the above actions have been accomplished, the case should be returned to the Board for further appellate consideration, if otherwise in order.  No action is required of the Veteran until he receives further notice.  The purposes of this remand are to further develop the record and to afford the Veteran due process of law.  By this remand, the Board does not intimate any opinion, either factual or legal, as to the ultimate disposition warranted in this case.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


